

116 HRES 1237 IH: Supporting the goals and ideals of American Diabetes Month.
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1237IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Ms. DeGette (for herself, Mr. Reed, Mr. Ruiz, Mr. Kelly of Pennsylvania, Ms. DelBene, and Mrs. Brooks of Indiana) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of American Diabetes Month.Whereas, according to the Centers for Disease Control and Prevention (referred to in this preamble as the CDC)—(1)34,200,000 individuals in the United States have diabetes; and(2)an estimated 88,000,000 individuals in the United States who are 18 years of age or older have prediabetes;Whereas diabetes is a serious chronic condition that affects individuals of every age, race, ethnicity, and income level;Whereas the CDC reports that—(1)Hispanic Americans, African Americans, Asian Americans, and Native Americans are disproportionately affected by diabetes and develop the disease at much higher rates than the general population of the United States; and(2)an estimated 21.4 percent of individuals with diabetes in the United States have not yet been diagnosed with the disease;Whereas, in the United States, more than 10.5 percent of the population, including 26.8 percent of individuals who are 65 years of age or older, have diabetes;Whereas, of the 17,400,000 veterans in the United States, 8,800,000 who are 65 years of age or older, and 1 in 4 overall, are receiving care for diabetes from the Department of Veterans Affairs;Whereas the risk of developing diabetes at some point in life is 40 percent for adults in the United States;Whereas, according to the American Diabetes Association, the United States spent an estimated $237,000,000,000 on direct medical costs for cases of diagnosed diabetes in 2017, and out-of-pocket costs for insulin have grown significantly in recent years for many patients;Whereas the American Diabetes Association reports that care for people with diagnosed diabetes accounts for 1 in 4 health care dollars spent in the United States;Whereas the cost of health care is estimated to be 2.3 times higher for individuals in the United States with diabetes than those without diabetes;Whereas, as of November 2020, a cure for diabetes does not exist;Whereas there are successful means to reduce the incidence, and delay the onset, of type 2 diabetes;Whereas, with proper management and treatment, individuals with diabetes live healthy and productive lives; andWhereas individuals in the United States celebrate American Diabetes Month in November: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of American Diabetes Month, including—(A)encouraging individuals in the United States to fight diabetes through public awareness of prevention and treatment options; and(B)enhancing diabetes education;(2)recognizes the importance of awareness and early detection, including awareness of symptoms and risk factors such as—(A)being—(i)older than 45 years of age; or(ii)overweight; and(B)having—(i)a particular racial and ethnic background;(ii)a low level of physical activity;(iii)high blood pressure;(iv)a family history of diabetes; or(v)a history of diabetes during pregnancy;(3)supports decreasing the prevalence of type 1, type 2, and gestational diabetes in the United States through research, treatment, and prevention; and(4)recognizes the importance of addressing systemic barriers to health care that—(A)leave many vulnerable communities at a heightened risk for diabetes; and (B)limit access to health care resources that are needed to effectively prevent the onset, and to manage the condition, of diabetes.